KATY J. COELLO, Petitioner(s), v. COMMISSIONER OF INTERNAL REVENUE, RespondentCoello v. Comm'rDocket No. 1954-15 L.United States Tax Court2015 U.S. Tax Ct. LEXIS 53; August 21, 2015, Entered*53 Katy J. Coello, Primary Petitioner, Pro Se.For Commissioner of Internal Revenue, Respondent: Elizabeth G. Chirich, Washington, DC.Michael B. Thornton, Chief Judge.Michael B. ThorntonORDER OF DISMISSAL FOR LACK OF JURISDICTIONOn April 14, 2015, respondent filed a Motion to Dismiss for Lack of Jurisdiction on the ground that the petition was not filed within the time prescribed by the Internal Revenue Code. Although the Court directed petitioner to file an Objection, if any, to respondent's motion to dismiss, petitioner failed to do so. The record shows that the petition was not timely filed.Upon due consideration, it isORDERED that respondent's Motion to Dismiss for Lack of Jurisdiction is granted, and this case is dismissed for lack of jurisdiction.(Signed) Michael B. ThorntonChief JudgeENTERED: AUG 21 2015